Citation Nr: 0504273	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostate 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea, sleep 
disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to a compensable rating for status post 
septal rhinoplasty.

8.  Entitlement to a compensable rating for bilateral pes 
planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1977 to January 
1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of the veteran's hearing before the Board in 
October 2004, the veteran raised the issue of entitlement to 
service connection for tuberculosis.  This issue is referred 
to the regional office (RO) for appropriate consideration.

The Board further notes that although it has determined that 
new and material evidence has been submitted to reopen the 
claims for service connection for a prostate disorder and a 
low back disorder, it has also determined that it is now 
necessary to remand these claims for further development.  

The Board has also determined that further evidentiary 
development is warranted with respect to the claim for 
service connection for a bilateral knee disorder and the 
issue of entitlement to a compensable rating for bilateral 
pes planus.

The issues of entitlement to service connection for a 
prostate disorder, a low back disorder, and a bilateral knee 
disorder and entitlement to a compensable rating for 
bilateral pes planus are addressed in the REMAND portion of 
the decision below and are REMANDED to the regional office 
(RO) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for a prostate disorder 
was denied by a February 1991 rating decision which was not 
appealed.

2.  A claim for service connection for a low back disorder 
was denied by a February 1991 rating decision which was not 
appealed.

3.  The evidence submitted since the February 1991 rating 
decision pertinent to the claims for service connection for a 
prostate disorder and a low back disorder was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claims, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claims.

4.  There are no current findings or diagnoses of migraine 
headaches that have been related to service or service-
connected disability.

5.  Hypertension has not been related to service or service-
connected disability.

6.  Neither sleep apnea nor any other sleep disorder has been 
related to service or service-connected disability. 

7.  The veteran's status post septal rhinoplasty is 
manifested by no nasal obstruction, deviation of the septum, 
or sinusitis, bilaterally.


CONCLUSIONS OF LAW

1.  The February 1991 rating decision which denied a claim 
for service connection for a prostate disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20. 1103 (2004); 38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1990).

2.  The February 1991 rating decision which denied a claim 
for service connection for a low back disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20. 1103 (2004); 38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1990).

3.  New and material evidence has been submitted since the 
February 1991 rating decision with respect to the claims for 
service connection for a prostate disorder and a low back 
disorder, and the claims are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2004).

4.  Migraine headaches were not incurred in active service or 
as a result of service-connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

5.  Hypertension was not incurred in active service or as a 
result of service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

6.  Neither sleep apnea nor any other sleep disorder was 
incurred in active service or as a result of service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

7.  The schedular criteria for a 10 percent evaluation for 
status post septal rhinoplasty have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claims have already 
been developed within the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that following the RO's receipt of the 
veteran's application to reopen the claims for service 
connection for a prostate and low back disorder, the claims 
for service connection for migraine headaches, hypertension, 
and sleep apnea or any other sleep disorder, and the claim 
for a compensable rating for status post septal rhinoplasty, 
the veteran was advised in June 2002 of the evidence 
necessary to substantiate his claims, the evidence that the 
veteran would be expected to obtain, and the evidence that 
would be obtained on his behalf.  Quratuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the November 2002 rating decision and October 
2003 statement of the case advised the veteran that 
examination findings did not support a compensable rating for 
his status post septal rhinoplasty, that the evidence did not 
substantiate a current diagnosis of migraine headaches that 
had been linked to or service connected disability, and that 
neither his hypertension nor a sleep disorder had been linked 
to service or service-connected disability.  

Although the June 2002 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to the Department of Veterans 
Affairs (VA) any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.

Finally, with respect to the applications to reopen the 
claims for service connection for a prostate disorder and a 
low back disorder, in view of the Board's decision to reopen 
the claims, any failure to notify and/or assist the veteran 
under the VCAA cannot be considered prejudicial to the 
veteran.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for a Prostate 
Disorder and a Low Back Disorder.

The record reflects that a rating decision in February 1991 
denied service connection for a prostate disorder and a low 
back disorder.  The record does not reflect that the veteran 
filed a timely notice of disagreement with this rating 
decision.  Accordingly, it became final under 38 U.S.C. 
§ 4005(c) (1988), when the veteran failed to perfect his 
appeal of that decision within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, his 
claims for service connection for a prostate disorder and low 
back disorder may only be reopened if new and material 
evidence is submitted.  In this instance, since the February 
1991 rating decision denied the claims on the basis that no 
residuals of these conditions were found on the most recent 
VA examination, the Board finds that new and material 
evidence would consist of current findings or diagnoses of a 
prostate and low back disorder.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

The Board also finds its determination to be consistent with 
the recently revised version of 38 C.F.R. § 3.156, since the 
new provision defines "material" as evidence of any 
unestablished fact necessary to substantiate the claim, and 
the existence of current findings and/or diagnoses of a 
prostate and low back disorder would clearly establish facts 
necessary to substantiate the veteran's claims.

In this regard, the evidence received since the previous 
final denial includes private clinical records over the 
period of May 1998 to June 2002, and results from recent VA 
examination in September 2002, which reflect diagnoses of 
prostatitis, lumbosacral sprain and radiculopathy.  
Consequently, as to the veteran's claims for service 
connection for a prostate disorder and a low back disorder, 
the Board finds that the additional evidence was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claims, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claims.  Therefore, the Board concludes 
that the claims for service connection for a prostate 
disorder and a low back disorder are reopened.  


II.  Entitlement to Service Connection for Migraine 
Headaches, a Sleep Disorder, and Hypertension as a Result of 
Service or Service-Connected Disability

The Board first notes that service medical records do not 
reflect complaints or treatment of any problems associated 
with migraine headaches, sleep, or hypertension.  In fact, in 
May 1978, the veteran denied any symptoms of narcolepsy or 
other related diseases, and while periodic service 
examination in May 1983 did reflect complaints of frequent 
headaches, these were noted to be associated with allergic 
rhinitis and serous otitis media.  

The Board notes, however, that it is the veteran's primary 
contention that the veteran's migraine headaches, sleep 
disorder, and hypertension are causally related to his 
service-connected status post septal rhinoplasty.

In this regard, the Board would initially remind the veteran 
that he was service connected for status post septal 
rhinoplasty, which was a procedure the veteran underwent 
during service for a deviated nasal septum.  He is not 
service-connected for rhinitis or sinusitis, and as far as 
the Board can tell based on its review of the record, the 
veteran has never sought service connection for rhinitis or 
sinusitis as a residual of his in-service surgery or as 
otherwise directly related to service.  Instead, it is 
apparent that the veteran believes that his service-connected 
disabilities include these disabilities, and the Board does 
not agree.  This is clearly an important point, as the 
veteran's contentions regarding a relationship between 
migraine headaches, a sleep disorder, and hypertension are 
predicated on the fact that he has chronic service-connected 
sinus problems that are causally related to these 
disabilities, and the Board does not find that such problems 
are currently service connected.

In addition, with respect to the veteran's claim for service 
connection for migraine headaches, the Board has not found a 
single diagnosis of migraine headaches in the record, and a 
critical element in establishing service connection for any 
disability is the existence of current disability, and the 
medical evidence is clearly negative of any current findings 
or diagnosis with respect to migraine headaches.

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to service connection for 
migraine headaches, simply based on the lack of evidence of 
current disability.

Moreover, even if the Board were to find adequate current 
findings or diagnoses of migraine headaches and that the 
veteran's service-connected disabilities included rhinitis 
and/or sinusitis, this claim and the claims for service 
connection for hypertension and a sleep disorder would fail 
due to the lack of any evidence linking such disorders to 
service or service-connected disability.  In this regard, the 
Board would point out that while it is remanding the claims 
for service connection for a prostate disorder, a low back 
disorder, and a bilateral knee disorder for an opinion as to 
whether such disorders are related to service, in addition to 
current diagnoses of relevant disability, service medical 
records also reflect relevant complaints and treatment in 
service, which together mandate development for an 
appropriate opinion.  Here, without relevant treatment during 
service or a possible relationship between current disability 
and service-connected symptomatology, the Board does not find 
that VA is required to furnish the veteran with examinations 
and opinions regarding the etiology of any migraine 
headaches, his sleep disorder, or his hypertension.  


III.  Entitlement to a Compensable Rating for Service-
Connected Status Post Septal Rhinoplasty

As was noted above with respect to the veteran's service 
connection claims, the veteran's status post septal 
rhinoplasty is related to in-service surgery the veteran 
underwent to correct a deviated nasal septum, and has never 
been adjudicated by the RO to include other disabilities such 
as rhinitis and sinusitis.  Thus, the Board finds that the RO 
has accurately rated the veteran's disability under the 
diagnostic criteria for deviation of the nasal septum, 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2004).  Under this 
diagnostic code, a 10 percent evaluation is provided for 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.

VA examination in September 2002 noted that the veteran's 
disorders included post septal rhinoplasty.  The veteran 
claimed that he had interference with breathing through the 
nose, with dyspnea and hoarseness of voice.  He also noted 
that he used a "C-PAP" mask.  He also described extensive 
work-up for his sinusitis.  His current symptoms reportedly 
affected the right and left forehead close to the nose with 
headaches when he had sinus attacks.  Examination of the nose 
revealed no nasal obstruction or deviation of the septum or 
sinusitis, bilaterally.  There was tenderness to palpation of 
the sinuses.  X-rays of the sinuses revealed negative 
findings.  The diagnosis included VA diagnosis of status post 
septal rhinoplasty, there is no change.

In summary, the record reflects no obstruction of either 
nasal passage, partial or otherwise.  Consequently, as the RO 
correctly noted, there is no basis to award a 10 percent 
rating.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2004).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a prostate 
disorder is reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disorder is reopened.

The claim for service connection for migraine headaches is 
denied.

The claim for service connection for hypertension is denied.

The claim for service connection for sleep apnea, sleep 
disorder is denied.


REMAND

Having determined that the claims for service connection for 
a prostate disorder and low back disorder should be reopened, 
the Board has preliminarily reviewed those claims on the 
merits, and has determined that current diagnoses and 
findings during service warrant the remand of these claims 
for appropriate examinations to determine whether it is at 
least as likely as not that any current prostate and low back 
disorders are related to active service.  The Board further 
finds that findings during service relating to knee treatment 
in 1982 and 1985 together with current findings of knee 
disability also warrant remand of the issue of entitlement to 
service connection for a bilateral knee disorder for an 
examination and opinion as to whether it is at least as 
likely as not that any current bilateral knee disability is 
related to the veteran's active service.

With respect to the remaining claim of entitlement to a 
compensable rating for bilateral pes planus, although the 
record contains the results from VA examination in September 
2002, it also contains the October 2004 veteran's testimony 
before the Board in which he noted that he had private 
surgery relating to his bilateral pes planus in October 2003, 
and that none of these records had yet to be obtained by the 
RO (transcript (T.) at pp. 9-10).  Although the Board notes 
that VCAA requires less obligation on the part of VA to 
obtain private medical records, since these records may 
demonstrate entitlement to an increased rating that is not 
otherwise demonstrated by the current record, the Board also 
finds that this issue should be remanded so that an effort 
may be made to obtain the private medical records relating to 
the October 2003 surgery, and so that the veteran may 
thereafter by afforded an appropriate examination to 
determine the nature and severity of his service-connected 
bilateral pes planus before and after his most recent 
surgery.  

Accordingly, this case is remanded for the following action:

1.  Steps should be taken to obtain 
treatment records from K. P. dated since 
June 2002, especially those records 
relating to a bunionectomy the veteran 
underwent at that facility in October 
2003.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any prostate disorder.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
prostate disorder is related to the 
veteran's active service.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any low back and 
bilateral knee disorder, and to determine 
the nature and severity of his service-
connected bilateral pes planus.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
low back and bilateral knee disorders are 
related to the veteran's active service.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to service 
connection for a prostate disorder, a low 
back disorder, and a bilateral knee 
disorder, and entitlement to compensable 
evaluation for bilateral pes planus 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


